This court finds that the demurrer to the petition should be overruled, for the reason that the petition states that a judgment was obtained in the court of common pleas of Ashland county, which judgment included interest thereon, and that said judgment is in full force and effect and unreversed. If error intervened in the judgment of the court of common pleas of Ashland county, it was incumbent upon the Industrial Commission to prosecute error therefrom, and that judgment is not subject to collateral attack.
Demurrer overruled.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN, KINKADE and ROBINSON, JJ., concur. *Page 714